Chief Justice Robertson,
delivered the opinion of the court.
It does not appear on-whai ground the motion for counter security was overruled. This court must, therefore, presume that the motion was properly overruled.
Therefore, the county court had no right to give a judgment against the defendants to the motion for costs, unless that judgment had been given in consequence of an agreement between the parties. The record does not show such an agreement, and does not allow us 10 infer it.
Wherefore, the judgments reversed, and the cause remanded with instructions, to render judgment for the plaintiffs in error.